Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/21/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaegyoo Jang on 07/29/2021.



Claim 1 (Currently amended)
A steel sheet for a hot press formed member 
40 wt% or more of an Fe average content in a plating layer;
and
7 wt%/µm or less of a concentration gradient at a section having an Fe content of 45wt% to 80wt% in the plating layer in a thickness direction from a surface of the plating layer according to a result of GDS analysis,
wherein the steel sheet is an aluminum alloy plated steel sheet.
Claim 6 (Currently amended)
A manufacturing method of a steel sheet for a hot press formed member 
aluminum plating a surface of a base steel sheet and coiling to obtain an aluminum plated steel sheet;
annealing the aluminum plated steel sheet to obtain an aluminum alloy plated steel sheet; and
2 to 200 g/m2 based on one side of the steel sheet,
a cooling rate after the aluminum plating is 20°C/sec or less until a temperature is 250°C,
coiling tension is 0.5 Kg/mm2 to 5 Kg/mm2 during coiling,
the annealing is performed for 30 minutes to 50 hours in a heating temperature range of 550°C to 750°C in a batch annealing furnace,
when heating is performed from room temperature to the heating temperature during the annealing, an average temperature increase rate is 20°C/h to 100°C/h, 
a difference between atmospheric temperature and a temperature of the steel sheet in the batch annealing furnace is 5 °C to 8 0 °C[[.]], thereby producing the steel sheet of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Oh (US2019/0003029).
Oh discloses aluminum iron alloy coated steel sheet is coated with aluminum, with coating amount 80 g/m2 on each side (paragraph [0114]), then batch annealed at intermediate annealing temperature of 500 C for 5 hours before reaching to maximum target temperature of 650C and 10 hours and then cooling to room temperature.
Because Oh does not disclose instant process claim 6 recited process steps and process parameters, it is not obvious for Oh’s aluminum plated steel sheet to arrive at instant claim 1 limitation “40 wt% or more of an Fe average content in a plating layer and 7 wt%/µm or less of a concentration gradient at a section having an Fe content of 45wt% to 80wt% in the plating layer in a thickness direction from a surface of the plating layer according to a result of GDS analysis”.
No prior art can be found to disclose instant claim 1 required “40 wt% or more of an Fe average content in a plating layer and 7 wt%/µm or less of a concentration gradient at a section having an Fe content of 45wt% to 80wt% in the plating layer in a thickness direction from a surface of the plating layer according to a result of GDS analysis”.
Hence, instant claim 1-5 are in condition for allowance.  As a result of allowed claim 1, process of making steel sheet of claim 1 which are directed to claims 6-8 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733